296 F.2d 596
111 U.S.App.D.C. 339
Allan GORDON-FOSTER, Appellantv.Robert F. KENNEDY, Attorney General of the United States, Appellee.
No. 16311.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 17, 1961.Decided Nov. 22, 1961.

Appeal from the United States District Court for the district of Columbia; Leonard P. Walsh, District Judge.
Mr. David Carliner, Washington, D.C., with whom Mr. Jack Wasserman, Washington, D.C., was on the brief, for appellant.
Anthony G. Amsterdam, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Charles T. Duncan, Principal Asst. U.S. Atty., and Gil Zimmerman, Special Asst. U.S. Atty., were on the brief, for appellee.  Mr. Daniel J. McTague, Asst. U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., at the time the record was filed, also entered appearances for appellee.
Before EDGERTON, BAZELON, and BURGER, Circuit Judges.
PER CURIAM.


1
This is a declaratory judgment suit brought by an alien to review the Attorney General's refusal to adjust the alien's immigration status and to stay his deportation.  The plaintiff appeals from a summary judgment for the defendant.  We find no error affecting substantial rights.


2
Affirmed.